Smith, Judge.
The appellant, an indigent, was convicted of violating the Georgia Controlled Substances Act. His sole defense was alibi. The court appointed an attorney to represent appellant in this appeal. In his enumeration of error appellant’s attorney states that he "has diligently reviewed the record in this case and the transcript of the case and that he is unable to find any reversible error in the case.” He also pointed out to the court certain matters in the transcript where appellant objected to relevancy of certain testimony and to hearsay evidence. After full review, we affirm.
Apparently, appellant’s counsel has tried to present to the court an "Anders” motion or petition. In Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1977), the Supreme Court stated that the Sixth Amendment made it obligatory upon the states by the Fourteenth Amendment to furnish counsel. The court also set out in this case how the appellate court should handle an appeal when counsel conscientiously decides that the appeal is wholly frivolous. In such a case, he should advise the court and request permission to withdraw, at the same time furnishing the court and the indigent with a brief of anything in the record arguably supporting the appeal. If after full review the court finds any legal points arguable, it must appoint counsel to argue the appeal; otherwise it may dismiss the appeal as far as federal requirements are concerned, or decide the case on the merits if state law requires. See Bethay v. State, 237 Ga. 625 (229 SE2d 406) *702(1976).
Submitted April 4, 1978
Decided April 19, 1978.
Saul, Blount & Martin, Percy J. Blount, for appellant.
Richard E. Allen, District Attorney, John L. Mixon, III, Assistant District Attorney, for appellee.
Counsel for appellant in this case states that he is unable to find any reversible error. He then points out to the court that portion of the record that he thinks the court should consider. In view of the fact that appellant’s attorney did not fully comply with the rules set out in Anders, supra, we have considered the record in its entirety and find nothing that would call for a reversal.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.